DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 12-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 7 and 14 each contain the limitation “wherein the computing device is configured to control operation of the mechanical drilling apparatus to form the first portion of the borehole” and  “ and further wherein the computing device is configured to control operation of the millimeter wave drilling apparatus”.  The examiner does not find support for these limitations.  The Examiner finds support for monitoring ([0007],[0011],[0016][0040], [0048], original claim 6), however does not find support for actually controlling the operation of the mechanical and millimeter wave drilling apparatuses. 
Dependent claims are likewise rejected.
The claims will be examined as best understood based on applicant’s specification.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Note Claims are presented out of order so that like claim can be grouped together

Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100252324 A1) to Woskov, in view of (US 20170306703 A1) to Samuel.
Regarding claim 7, Woskov discloses 
A system comprising:
a mechanical drilling apparatus [0033]  while forming a first portion of a borehole of a well
a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a second portion of the borehole of the well via a waveguide, the second portion of the borehole formed via the millimeter wave drilling apparatus; and (Abstract, [0008-0009], [0033]).
The only difference between Woskov and the claimed invention is that Woskov does not explicitly disclose
 a drill bit for mechanical removal of material, or 
	a computing device communicatively coupled to the mechanical drilling apparatus and to the millimeter wave drilling apparatus, the computing device including at least one data processor and a memory storing computer-readable executable instructions, which when executed by the at least one data processor cause the at least one data processor to perform operations comprising
determining a permeability of at least one portion of a borehole, wherein the permeability is determined with respect to a permeability threshold value, and 
determining a rate of penetration of the drill bit of the mechanical drilling apparatus
within the at least one portion of the borehole, wherein the rate of penetration is determined with respect to a rate of penetration threshold value,
wherein the computing device is configured to control operation of the mechanical drilling apparatus to form the first portion of the borehole based on the permeability determined for the first portion of the borehole and the rate of penetration of the drill bit determined within the first portion of the borehole, and further wherein the computing device is configured to control operation of the millimeter wave drilling apparatus to form the second portion of the borehole based on determining the permeability of the first portion of the borehole is below the permeability threshold value and determining the rate of penetration of the drill bit within the first portion of the borehole is below the rate of penetration threshold value.
(In other words, Woskov discloses the two drilling systems, and changing from the mechanical to the mm wave at some point, but does not disclose specifically how the decision is made, nor that a computer makes it).
Samuel teaches a hybrid drill device including mechanical and wave energy including:
	a mechanical drilling apparatus including a drill bit 12/34 for mechanical removal of material
	a computing device communicatively coupled to the mechanical drilling apparatus and to the energy drilling apparatus the computing device including at least one data processor and a memory storing computer-readable executable instructions ( 46 And Controller-see at least [0015,0028-0029,0038] in order to perform the engineering analysis via the controller,  communicate and store data,  have a keyboard and monitor, the control unit 46 is interpreted as being a computer equivalent to the claimed the computing device   ), which when executed by the at least one data processor cause the at least one data processor to perform operations comprising
determining a permeability of at least one portion of a borehole ([0049], Figure 4, [0052]), Formation properties [0048],
determining a rate of penetration of the drill bit of the mechanical drilling apparatus( rate of penetration is used in the engineering analysis of mechanical specific energy (MSE) (equations 1,2 and 3, the ROP is interpreted as being monitored as part of the operational parameters 74.)
where the computing device is configured to made the determination of drilling with a mechanical drilling apparatus of a wave energy apparatus [0053].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Woskov to use a drill bit on his conventional mechanical drilling apparatus, in view of Samuel, as this is notoriously conventional for drilling wellbores and would amount to no more than combining prior art elements for their normal purposes to achieve predictable results
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Woskov to use 
a computing device communicatively coupled to the mechanical drilling apparatus and to the millimeter wave drilling apparatus, the computing device including at least one data processor and a memory storing computer-readable executable instructions, which when executed by the at least one data processor cause the at least one data processor to perform operations comprising
determining a permeability of at least one portion of a borehole, and a rate of penetration of the drill bit of the mechanical drilling apparatus,
wherein the computing device determines which of the mechanical and millimeter wave apparatuses are used to drill a first and second portion of a borehole, in view of Samuel, to maximize the drilling efficiency of the system while minimizing the cost to improve the overall drilling performance [0043].
Regarding claim 9, Woskov discloses  wherein the mechanical drilling apparatus is configured to perform a drilling method selected from rotary drilling, percussion drilling, churn drilling, or diamond drilling.(Claim 12)


Claims 1-5, 10,14,16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100252324 A1) to Woskov, in view of (US 20170306703 A1) to Samuel and US 20140027178 A1 to JEFFRYES.
Regarding claim 1, Woskov disclose 
1. (Currently Amended) A system comprising:
a mechanical drilling apparatus [0033]  while forming a first portion of a borehole of a well
a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a second portion of the borehole of the well via a waveguide, the second portion of the borehole formed via the millimeter wave drilling apparatus; and (Abstract, [0008-0009], [0033]).
The only difference between Woskov and the claimed invention is that Woskov does not explicitly disclose
 a drill bit for mechanical removal of material, or 
	a computing device communicatively coupled to the mechanical drilling apparatus and to the millimeter wave drilling apparatus, the computing device including at least one data processor and a memory storing computer-readable executable instructions, which when executed by the at least one data processor cause the at least one data processor to perform operations comprising
determining a permeability of at least one portion of a borehole, wherein the permeability is determined with respect to a permeability threshold value, and
determining a temperature within the at least one portion of the borehole, wherein the temperature is determined with respect to a temperature threshold value,
wherein the computing device is configured to control operation of the mechanical drilling apparatus to form the first portion of the borehole based on the permeability determined for the first portion of the borehole and the temperature determined within the first portion of the borehole, and further wherein the computing device is configured to control operation of the millimeter wave drilling apparatus to form the second portion of the borehole based on determining the permeability of the first portion of the borehole is below the permeability threshold value and determining the temperature within the first portion of the borehole exceeds the temperature threshold value.
(In other words, Woskov discloses the two drilling systems, and changing from the mechanical to the mm wave at some point, but does not disclose specifically how the decision is made, nor that a computer makes it).
Samuel teaches a hybrid drill device including mechanical and wave energy including:
	a mechanical drilling apparatus including a drill bit 12/34 for mechanical removal of material
	a computing device communicatively coupled to the mechanical drilling apparatus and to the energy drilling apparatus the computing device including at least one data processor and a memory storing computer-readable executable instructions ( 46 And Controller-see at least [0015,0028-0029,0038] in order to perform the engineering analysis via the controller,  communicate and store data,  have a keyboard and monitor, the control unit 46 is interpreted as being a computer equivalent to the claimed the computing device   ), which when executed by the at least one data processor cause the at least one data processor to perform operations comprising
determining a permeability of at least one portion of a borehole ([0049], Figure 4, [0052]), Formation properties [0048],
where the computing device is configured to made the determination of drilling with a mechanical drilling apparatus of a wave energy apparatus [0053].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Woskov to use a drill bit on his conventional mechanical drilling apparatus, in view of Samuel, as this is notoriously conventional for drilling wellbores and would amount to no more than combining prior art elements for their normal purposes to achieve predictable results
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Woskov to use 
a computing device communicatively coupled to the mechanical drilling apparatus and to the millimeter wave drilling apparatus, the computing device including at least one data processor and a memory storing computer-readable executable instructions, which when executed by the at least one data processor cause the at least one data processor to perform operations comprising
determining a permeability of at least one portion of a borehole, and other formation properties are is determined with respect to a threshold value,
wherein the computing device determines which of the mechanical and millimeter wave apparatuses are used to drill a first and second portion of a borehole, in view of Samuel, to maximize the drilling efficiency of the system while minimizing the cost to improve the overall drilling performance [0043]
While Samuel does not explicitly detail temperature as a formation property or that the engineering analysis uses threshold for the decision process, JEFFRYES, who has a similar mechanical, wave energy drill system with a controller for choosing operation modes, details that temperature is formation property and that it and other measured properties are compared with thresholds for determining the control of wave energy. [0075-0080]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have further modified Woskov and Samuel, to use the formation temperature and thresholds as part of the engineering analysis and determination of what drilling mode to use for drilling the first and second sections of the borehole, in view of Jeffreys, as this amounts to no more than Combining prior art elements according to known methods to yield predictable results
Regarding claim 2, Woskov disclose wherein the mechanical drilling apparatus is configured to perform a drilling method selected from rotary drilling, percussion drilling, churn drilling, or diamond drilling. (Claim 12)
Regarding claim 3, Woskov disclose the claimed invention except wherein the first portion of the borehole is formed while monitoring a rate of penetration of the drill bit of the mechanical drilling apparatus, and the second portion of the borehole is formed via the millimeter wave drilling apparatus in response to determining the rate of penetration of the drill bit of the mechanical drilling apparatus is below a rate of penetration threshold value.
Samuel teaches rate of penetration is used in the engineering analysis of mechanical specific energy (MSE) (equations 1,2 and 3, the ROP is interpreted as being monitored as part of the operational parameters 74.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  further modified Woskov to monitor the rate of penetration of th drilling process, and base the change from mechanical to mm wave based on engineering analysis, including rate of penetration, in view of Samuel, to maximize the drilling efficiency of the system while minimizing the cost to improve the overall drilling performance [0043]
Regarding claim 4, Woskov as modified disclose the claimed invention except wherein the first portion of the borehole is formed while monitoring a hardness of a material present within the first portion of the borehole, and the second portion of the borehole is formed via the millimeter wave drilling apparatus in response to determining the hardness of the material exceeds a hardness threshold value.
While Samuel does not explicitly detail hardness as a formation property or that the engineering analysis uses threshold for the decision process, JEFFRYES, who has a similar mechanical, wave energy drill system with a controller for choosing operation modes, details that hardness (rock strength [0079]) is formation property and that it and other measured properties are compared with thresholds for determining the control of wave energy. [0075-0080]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have further modified Woskov and Samuel, to use the formation hardness and thresholds as part of the engineering analysis and determination of what drilling mode to use for drilling the first and second sections of the borehole, in view of Jeffreys, as this amounts to no more than Combining prior art elements according to known methods to yield predictable results
Regarding claim 5, Woskov as modified disclose the claimed invention except wherein the first portion of the borehole is formed while monitoring a rate of penetration of the drill bit of the mechanical drilling apparatus, and a hardness of a material present within the first portion of the borehole, and the second portion of the borehole is formed via the millimeter wave drilling apparatus in response to the rate of penetration of the drill bit of the mechanical drilling apparatus falling below a rate of penetration threshold value and/or the hardness of the material present within the first portion of the borehole exceeding hardness threshold value.
Samuel teaches rate of penetration is used in the engineering analysis of mechanical specific energy (MSE) (equations 1,2 and 3, the ROP is interpreted as being monitored as part of the operational parameters 74.
JEFFRYES, who has a similar mechanical, wave energy drill system with a controller for choosing operation modes, details that hardness (rock strength [0079]) is formation property and that it and other measured properties are compared with thresholds for determining the control of wave energy. [0075-0080]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  further modified Woskov to monitor the rate of penetration of th drilling process and the hardness of the formation as part of the formation properties, and base the change from mechanical to mm wave based on engineering analysis, including rate of penetration and hardness, in view of Samuel, to maximize the drilling efficiency of the system while minimizing the cost to improve the overall drilling performance [0043].
Regarding claim 10, Woskov as modified disclose the claimed invention except wherein the first portion of the borehole is formed while monitoring a hardness of a material present within the first portion of the borehole, and the second portion of the borehole is formed via the millimeter wave drilling apparatus in response to determining the hardness of the material exceeds a hardness threshold value.
While Samuel does not explicitly detail hardness as a formation property or that the engineering analysis uses threshold for the decision process, JEFFRYES, who has a similar mechanical, wave energy drill system with a controller for choosing operation modes, details that hardness (rock strength [0079]) is formation property and that it and other measured properties are compared with thresholds for determining the control of wave energy. [0075-0080]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have further modified Woskov and Samuel, to use the formation hardness and thresholds as part of the engineering analysis and determination of what drilling mode to use for drilling the first and second sections of the borehole, in view of Jeffreys, as this amounts to no more than Combining prior art elements according to known methods to yield predictable results.
Regarding claim 14, Woskov disclose 
A system comprising:
a mechanical drilling apparatus [0033] while forming a first portion of a borehole of a well
a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a second portion of the borehole of the well via a waveguide, the second portion of the borehole formed via the millimeter wave drilling apparatus; and (Abstract, [0008-0009], [0033]).
The only difference between Woskov and the claimed invention is that Woskov does not explicitly disclose
 a drill bit for mechanical removal of material, or 
	a computing device communicatively coupled to the mechanical drilling apparatus and to the millimeter wave drilling apparatus, the computing device including at least one data processor and a memory storing computer-readable executable instructions, which when executed by the at least one data processor cause the at least one data processor to perform operations comprising
determining a permeability of at least one portion of a borehole, wherein the permeability is determined with respect to a permeability threshold value, and
wherein the hardness of the material is determined with respect to a hardness threshold value,
wherein the computing device is configured to control operation of the mechanical drilling apparatus to form the first portion of the borehole based on the permeability determined for the first portion of the borehole and the temperature determined within the first portion of the borehole, and further wherein the computing device is configured to control operation of the millimeter wave drilling apparatus to form the second portion of the borehole based on determining the permeability of the first portion of the borehole is below the permeability threshold value and determining the temperature within the first portion of the borehole exceeds the temperature threshold value.
(In other words, Woskov discloses the two drilling systems, and changing from the mechanical to the mm wave at some point, but does not disclose specifically how the decision is made, nor that a computer makes it).
Samuel teaches a hybrid drill device including mechanical and wave energy including:
	a mechanical drilling apparatus including a drill bit 12/34 for mechanical removal of material
	a computing device communicatively coupled to the mechanical drilling apparatus and to the energy drilling apparatus the computing device including at least one data processor and a memory storing computer-readable executable instructions ( 46 And Controller-see at least [0015,0028-0029,0038] in order to perform the engineering analysis via the controller,  communicate and store data,  have a keyboard and monitor, the control unit 46 is interpreted as being a computer equivalent to the claimed the computing device   ), which when executed by the at least one data processor cause the at least one data processor to perform operations comprising
determining a permeability of at least one portion of a borehole ([0049], Figure 4, [0052]), Formation properties [0048],
where the computing device is configured to made the determination of drilling with a mechanical drilling apparatus of a wave energy apparatus [0053].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Woskov to use a drill bit on his conventional mechanical drilling apparatus, in view of Samuel, as this is notoriously conventional for drilling wellbores and would amount to no more than combining prior art elements for their normal purposes to achieve predictable results.
Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Woskov to use 
a computing device communicatively coupled to the mechanical drilling apparatus and to the millimeter wave drilling apparatus, the computing device including at least one data processor and a memory storing computer-readable executable instructions, which when executed by the at least one data processor cause the at least one data processor to perform operations comprising
determining a permeability of at least one portion of a borehole, and other formation properties are is determined with respect to a threshold value,
wherein the computing device determines which of the mechanical and millimeter wave apparatuses are used to drill a first and second portion of a borehole, in view of Samuel, to maximize the drilling efficiency of the system while minimizing the cost to improve the overall drilling performance [0043]
While Samuel does not explicitly detail hardness as a formation property or that the engineering analysis uses threshold for the decision process, JEFFRYES, who has a similar mechanical, wave energy drill system with a controller for choosing operation modes, details that hardness (rock strength [0079]) is formation property and that it and other measured properties are compared with thresholds for determining the control of wave energy. [0075-0080]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have further modified Woskov and Samuel, to use the formation hardness and thresholds as part of the engineering analysis and determination of what drilling mode to use for drilling the first and second sections of the borehole, in view of Jeffreys, as this amounts to no more than Combining prior art elements according to known methods to yield predictable results
Regarding claim 16, Woskov disclose wherein the mechanical drilling apparatus is configured to perform a drilling method selected from rotary drilling, percussion drilling, churn drilling, or diamond drilling. (Claim 12)
Regarding claim 20, Woskov discloses wherein the millimeter wave drilling apparatus and the waveguide are operated to form the second portion of the borehole to a depth greater than a depth limit of the mechanical drilling apparatus. ([0033] “the expense becomes prohibitory” is considered a limit)

Claims 8, 12, 13, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100252324 A1) to Woskov, in view of (US 20170306703 A1) to Samuel and US 20140027178 A1 to JEFFRYES, further in view of WO 2006093492 A2.
 Regarding claims 8 and 15:  Woskov in view of Samuel discloses the claimed invention except wherein determining the permeability of the first portion of the borehole includes determining the permeability of the first portion of the borehole based at least on rock porosity and/or fluid saturation measured within the borehole.
WO 2006093492 A2 teaches determining the permeability of a formation based on formation porosity from an LWD tool. [0015].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the combination of Woskov in view of Samuel to determine permeability of the wellbore based in part of formation porosity, in view of WO 2006093492 A2, so as to enable a "real time" assessment of formation permeability (abstract). Furthermore, this amounts to no more than combining prior art according to known methods to yield predictable results.
 Regarding claims 12 and 18:  Woskov in view of Samuel discloses the claimed invention except wherein determining the permeability of the first portion of the borehole includes monitoring a rate of a fluid or a pressure of the fluid supplied into or received from the borehole.
WO 2006093492 A2 teaches determining the permeability of a formation based on formation porosity from an LWD tool. [0015] and includes the rate at which the drilling mud filtrate penetrates the formation by monitoring the rate of fluid supplied into the borehole. [0013], [0023]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the combination of Woskov in view of Samuel to determine permeability of the wellbore based in part on the flow rate of fluid supplied into the borehole, in view of WO 2006093492 A2, so as to enable a "real time" assessment of formation permeability (abstract). Furthermore, this amounts to no more than combining prior art according to known methods to yield predictable results.
Regarding claims 13 and 19:  Woskov in view of Samuel discloses the claimed invention except wherein the permeability of the first portion of the borehole is determined based on at least one of logging data collected while forming the first portion of the borehole, core samples collected while forming the first portion of the borehole, or drill stem testing performed while forming the first portion of the borehole.
WO 2006093492 A2 teaches determining the permeability of a formation based on formation porosity from an LWD tool. [0015] with data taken while forming the borehole [0024].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the combination of Woskov in view of Samuel to determine permeability of the wellbore based in part on data collected while forming the borehole, in view of WO 2006093492 A2, so as to enable a "real time" assessment of formation permeability (abstract). Furthermore, this amounts to no more than combining prior art according to known methods to yield predictable results.


Response to Arguments
Applicant’s arguments and amendments dated 2022 have been fully considered.
Applicant’s amendments have overcome the 112 rejections of the Non-Final office action dated 6/3/2022.  However, new 112 rejections are presented, see above.
New 103 rejections based on Woskov are presented. Woskov details the same hardware as applicant and discloses switching from a conventional drilling system to a mm wave drilling system when the conventional will work best.  It appears the only difference between Woskov and the current application is a computer and processer to take measured data, perform an analysis and determine when the switch from mechanical to mm wave should be made. Samuel, previously used a primary reference, teaches a computer, processor and engineering analysis based on a multitude of sensors and borehole data to determine between two modes of drilling.  A 103 rejection with the combination with Woskov as the primary reference, and Samuel is made.  Furthermore, while Samuel details various data elements used in the analysis, he does not delve into the minutia of each data type, nor every permutation.   Where Samuel only details the broad strokes, other prior art references are introduced to fill in the specifics.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674